DLD-183                                                    NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 12-4412
                                      ___________

                               ALVIN R. SIMMONS, JR.,
                                                   Appellant
                                          v.

                                 RALPH SIMMONS;
                                 RUTH SIMMONS;
                       NATIONWIDE INSURANCE COMPANY
                       ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 2:11-cv-01628)
                        District Judge: Honorable Mark Hornak
                      ____________________________________

          Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
          or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                      April 4, 2013

                Before: AMBRO, SMITH and CHAGARES, Circuit Judges

                             (Opinion filed: April 25, 2013 )
                                       _________

                                       OPINION
                                       _________
PER CURIAM

      On December 22, 2011, Appellant Alvin R. Simmons, Jr., filed a motion for leave to

proceed in forma pauperis, accompanied by a proposed complaint, in which Simmons brought




                                            1
a personal injury action. Simmons alleged that he fell down the stairs behind a residence

owned by Ralph and Ruth Simmons, located in Pittsburgh, Pennsylvania.

On March 9, 2012, the District Court denied the in forma pauperis motion as moot and

dismissed Simmons’ case without prejudice, with leave to amend, for lack of subject matter

jurisdiction because there was no federal question under 28 U.S.C. § 1331 or diversity

jurisdiction under 28 U.S.C. § 1332.1       On September 27, 2012, and October 22, 2012,

Simmons wrote letters to the Court, which treated them as renewed motions for leave to

proceed in forma pauperis and reopen the case. On October 11, 2012, and October 31, 2012,

the court denied the motions without prejudice, finding that Simmons failed to cure the

deficiencies of the complaint and that the case was properly dismissed for lack of subject

jurisdiction. Simmons filed a timely appeal as to the October 11, 2012, and October 31, 2012

orders.

          We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291, and our review of

the District Court's dismissal for lack of subject matter jurisdiction is plenary. See Frett- Smith

v. Vanterpool, 511 F.3d 396, 399 (3d Cir. 2008). The District Court correctly concluded that it

lacked jurisdiction over Simmons’ complaint. See Fed. R. Civ. P. 12(h)(3). Simmons did not

allege a violation of the Constitution or federal law under 28 U.S.C. § 1331, nor did he allege

any facts that would provide a basis for diversity of citizenship among the parties under 28

U.S.C. § 1332. Rather, as the District Court noted, the record suggests that Simmons and the

Simmons Defendants are all citizens of Pennsylvania, and Simmons presented no facts to

1
  As a procedural matter, the District Court should have first granted Simmons’ in forma
pauperis motion, and then dismissed his complaint on the merits. See, e.g. Sinwell v. Shapp,
546 F.2d 15 (3d Cir. 1976).
                                                2
indicate otherwise.2 Moreover, Simmons demanded $50,000 in damages, which fails to meet

the $75,000 amount-in-controversy requirement required by 28 U.S.C. § 1332(a).

       Accordingly, we will summarily affirm the District Court’s order. See Third Cir. LAR

27.4 and I.O.P. 10.6.




2
  Simmons failed to allege in his complaint, or in the subsequent letters submitted to the Court,
that Nationwide Insurance Company is a diverse party to him. Thus, we conclude that the
District Court properly held that it lacked subject matter jurisdiction over Simmons’ case.
                                               3